DEPARTMENT OF HEALTH & HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, Maryland 21244-1850

SMDL #14-001
ACA #29
February 21, 2014
RE:

Application of Liens, Adjustments and
Recoveries, Transfer-of-Asset Rules and PostEligibility Income Rules to MAGI Individuals

Dear State Medicaid Director:
This letter provides guidance to states on how the long-term services and supports-related rules,
including the estate recovery rules, in section 1917 of the Social Security Act (the Act), and
federal regulations at 42 C.F.R. 435.700, et seq., apply to individuals who are eligible for
Medicaid under Modified Adjusted Gross Income (MAGI) eligibility rules (“MAGI
individuals”) and receive coverage for long-term services and supports (LTSS). The vast
majority of people in need of Medicaid-covered LTSS will qualify under eligibility categories
related to age or disability. The MAGI rules do not apply to these categories, and states generally
are not required to offer LTSS in the Alternative Benefit Plans (ABPs) that are available to
MAGI individuals. However, some people who need LTSS may qualify for Medicaid under
MAGI rules. In particular, MAGI individuals who are medically frail or otherwise meet one of
the benefit plan exceptions listed in 42 C.F.R. 440.315 must be offered the option of a benefit
plan that includes Medicaid state plan services. For most adult beneficiaries receiving state plan
services, medically necessary nursing facility and home health services must be covered.
Additionally, some states have chosen to include LTSS in their ABPs.
Section 1902(e)(14) of the Act directs that individuals whose Medicaid eligibility is determined
using MAGI rules are not subject to an assets or resources test for purposes of determining
Medicaid eligibility. However, a number of other statutory provisions are implicated when an
individual seeks Medicaid coverage for LTSS. These provisions do not affect eligibility for
Medicaid and they are not limited in their application based on the category under which a
Medicaid LTSS applicant is eligible or the methodology applied to determine an applicant’s
eligibility. States have inquired as to whether the various Medicaid LTSS rules, including the
estate recovery rules, will apply to MAGI individuals who are eligible for LTSS coverage. This
guidance is intended to address these questions. 1

1

This letter does not change rules and policies expressed in existing guidance relevant to the application of section
1917’s rules to non-MAGI individuals.

Page 2 – State Medicaid Directors
A.
Section 1917 of the Act (“Liens, Adjustments and Recoveries, and Transfers of
Assets”)
Under section 1902(a)(18) of the Act, a state must comply with the provisions of section 1917.
Section 1917, which is a long-standing provision that preceded enactment of the Affordable Care
Act, contains several provisions that apply specifically in circumstances in which Medicaid
applicants and beneficiaries seek LTSS coverage. The provision governs a state’s authority and
responsibility to seek recovery of LTSS expenditures from Medicaid LTSS beneficiaries or their
estates, and prohibits LTSS coverage where individuals have engaged in certain financial
transactions before seeking LTSS coverage or have interests in certain assets.
With some exceptions, described below, application of section 1917 is not limited based on the
eligibility categories in which Medicaid beneficiaries who seek LTSS coverage are enrolled or
the methodologies applied to determine their eligibility. As such, most of the rules of section
1917 will apply to MAGI individuals who request Medicaid coverage for LTSS.
1.

Section 1917(a): Medicaid Liens

Section 1917(a)(1)(B) permits states to place liens, subject to certain exceptions, on real property
owned by a Medicaid beneficiary who is an inpatient of a nursing facility, intermediate care
facility for the developmentally disabled, or other medical institutions, where the individual is
receiving Medicaid coverage for the institutional services where certain other conditions apply.
One of the other conditions is that the Medicaid beneficiary has to be required, as a condition of
receiving services in the institution, to spend for costs of medical care all but a minimal amount
of his or her income for personal needs. The rules for “post-eligibility treatment of income”
(PETI) are contained in 42 C.F.R. 435.700 et seq., which identify discrete categories of
individuals who are subject to the PETI rules. MAGI individuals are not described in these
provisions, and as such, these rules may not be applied to MAGI individuals under the current
regulations. As a result, MAGI individuals who receive coverage for LTSS may not have liens
placed on their real property at this time (see below for a broader discussion regarding the PETI
rules).
2.

Section 1917(b): Estate Recovery

Under section 1917(b)(1)(A), states are required to seek recovery, for Medicaid beneficiaries
whose real property may be subject to a lien authorized under section 1917(a)(1)(B), from the
estates of such individuals for amounts equal to the medical assistance correctly paid on their
behalf. Under section 1917(b)(1)(B), states must also seek recovery, for Medicaid beneficiaries
who were 55 years old and older when they received medical assistance, from the estates of such
individuals for amounts at least equal to medical assistance paid on their behalf for nursing
facility services, home and community based services (HCBS), and related hospital and
prescription drug services, or, at state option, for any other items and services under the state
plan (with the exception of Medicare cost-sharing).

Page 3 – State Medicaid Directors
For the first group—those whose real property may be subject to a lien—the prior application of
the post-eligibility income rules under 42 C.F.R. 700 et seq. is a contingency, as the group in
section (b)(1)(A) is made up exclusively of individuals who are described in the lien provision of
1917(a)(1)(B). Therefore, a state may not recover from the estates of MAGI individuals under
this authority.
For the second group—those who were 55 years old or older when they received medical
assistance and are described in 1917(b)(1)(B)—the rule is not limited in its application to
individuals who were subject to post-eligibility income rules, or to individuals who received
services to which the post-eligibility income rules apply (i.e., institutional services and HCBS).
MAGI individuals who were 55 years old or older when they received medical assistance are
therefore not exempt from the estate recovery provision in section 1917(b)(1)(B), although all of
the estate recovery limitations and exceptions described in other parts of section 1917(b),
including those described in section 1917(b)(2), and the exception in situations of undue
hardship described in section 1917(b)(3)(A), apply.
Due to the potential barrier to enrollment that future estate recovery may create for some
individuals, CMS intends to thoroughly explore options and to use any available authorities to
eliminate recovery of Medicaid benefits consisting of items or services other than long term care
and related services in the case of individuals who are determined eligible for Medicaid benefits
using the MAGI methodology.
In the meantime, states have some existing authority to limit the scope of recovery for Medicaid
beneficiaries. They may limit recovery based on the eligibility categories in which the
beneficiaries are enrolled; for example, a state may limit estate recovery to the services under
section 1917(b)(1)(B)(i) for people enrolled in the new adult group – that is those relating to
LTSS. Furthermore, in view of the federal government’s unique trust responsibility for the
American Indian/Alaska Native (AI/AN) population, the State Medicaid Manual provides
specific exemptions from estate recovery that are applicable to this population. In addition to
complying with these manual provisions, states may also want to take into consideration other
situations in which estate recovery would present undue hardship to the AI/AN population when
establishing exemptions as permitted in section 1917(b)(3)(A) and noted above.
3.

Section 1917(c): Transfers of Assets

Section 1917(c) prescribes certain rules where individuals who are seeking Medicaid coverage
for LTSS have transferred assets for less than fair market value before, and subsequent to,
applying for Medicaid. Specifically, this provision requires that, if an institutionalized individual,
or the spouse of an institutionalized individual (or, at state option, a non-institutionalized
individual or the spouse of a non-institutionalized individual) disposes of assets for less than fair
market value on or after the individual’s “look-back” date, the individual is ineligible for medical
assistance for institutional services (or other LTSS). A penalty period based on the number of
months equal to the amount transferred for less than fair market value divided by the average
monthly cost to a private patient of nursing facility services in the state is applied. Exceptions,
such as where an individual makes a transfer to a spouse or for a purpose other than to qualify
for Medicaid, do apply. In the absence of an exception, however, the penalty period applies.

Page 4 – State Medicaid Directors

An “institutionalized individual” is defined in section 1917(h)(3) to include an inpatient of a
nursing facility or other medical facility in which payment is being made based on the level-ofcare provided in a nursing facility, and an individual receiving any service under section 1915(c)
who is eligible under section 1902(a)(10)(A)(ii)(VI). The latter group, sometimes referred to as
the “217” group (after the group’s corresponding regulatory cite, 42 C.F.R. §435.217), is
composed of individuals who are only eligible for Medicaid based on the application of
institutional deeming rules (and who meet the level of care necessary for a HCBS waiver and are
receiving at least one waiver service).
Non-institutionalized individuals are defined in section 1917(h)(4) to include recipients of
personal care services, home health services, and, at state option, other non-institutional LTSS
services available under the state plan to individuals who need LTSS. The word “assets” is
defined in section 1917(h)(1) to include all income and resources of the individual and the
individual’s spouse, including any income or resources which the individual or individual’s
spouse is entitled to but does not receive because of action by the individual, the individual’s
spouse, or others acting on their behalf.
As noted above, section 1902(e)(14) provides that individuals whose Medicaid eligibility is
determined using MAGI rules may not have any “any assets or resources test” applied for
purposes of determining Medicaid eligibility. The directive applies only to Medicaid eligibility
determinations for MAGI individuals. By contrast, section 1917(c) applies to coverage for
certain services—nursing facility services and other LTSS—in circumstances where Medicaid
applicants have transferred assets for less than fair market value. Considering this, and the fact
that, outside of the reference to the 217 group in the definition of institutionalized individuals,
the application of the transfer rules in section 1917(c) is not limited by the eligibility category in
which a Medicaid beneficiary is enrolled or the methodology by which the individual’s
eligibility is determined, we have concluded that the transfer rules should apply to MAGI
individuals who meet the definition of “institutionalized individuals,” and to “noninstitutionalized individuals” in states that have opted to apply the transfer rules to noninstitutionalized individuals.
This provision applies only to individuals who receive Medicaid funding for LTSS. All of the
limitations and exceptions to the transfer rules described in section 1917(c)(2) would apply.
4.

Other Provisions of section 1917

Section 1917 contains several other rules that are relevant in the context of coverage for LTSS.
Annuities, promissory notes, and life estate interests
Like the broader rules of section 1917(c), the rules imposed to these transactions are generally
not limited to individuals who qualify under particular eligibility categories or have their
eligibility determined under a particular methodology. Therefore, states should apply the rules
relating to these transactions to MAGI individuals in the same way the rules are applied to nonMAGI individuals.

Page 5 – State Medicaid Directors
Trusts
Section 1917(d) outlines the Medicaid rules for evaluating trusts that are established with the
assets of a Medicaid applicant or beneficiary. Generally, a revocable trust funded by a Medicaid
applicant’s or beneficiary’s assets is considered an available resource to the individual, while
irrevocable trusts are considered asset transfers that require determinations of whether fair
market value was received in exchange. Certain trusts that meet specific criteria in section
1917(d)(4) (e.g., special needs trusts and pooled trusts) are generally exempt from these standard
rules, even if irrevocable, and are instead generally evaluated under cash assistance program
rules (e.g., SSI rules), although these trusts are not in all circumstances exempt from the transfer
rules.
The trust rules are not limited in their application to the eligibility categories under which
Medicaid applicants are eligible or the methodologies used to determine their eligibility. Thus,
states will have to confirm whether a MAGI individual who requests coverage for LTSS
established a trust using his or her assets on or after the individual’s look-back date, and evaluate
such trusts under existing rules. As with non-MAGI individuals, under section 1917(d)(5), states
must also waive application of the trust rules for MAGI individuals where the application of the
rules will result in an undue hardship.
Home Equity Rule
Section 1917(f) provides that, in determining eligibility for medical assistance for nursing
facility services or other LTSS, the individual may not be eligible for such assistance if the
individual’s home equity exceeds, for 2014, $543,000, or, at state option, $814,000 (i.e., the
state’s home equity limit cannot be lower than $543,000, but it may be as high as $814,000).
Section 1917(f) directs that the figures be increased from year to year based on the percentage
increase in the consumer price index for all urban consumers.
Under section 1917(f)(2), the home equity-related limitation on medical assistance for nursing
facility services and other LTSS does not apply if the spouse of the individual, or a child of the
individual who is under the age of 21 or has a disability, is living in the home. Under section
1917(f)(4), the limitation is also waived in cases of demonstrated hardship.
The home equity rule is not limited in its application by the eligibility category in which an
individual is enrolled or the methodology on which the individual’s eligibility is based.
Therefore, states must deny LTSS coverage to MAGI individuals whose home equity exceeds
the limit identified in the Medicaid state plan, subject to the exceptions identified in section
1917(f).
B.

Post-Eligibility Treatment of Income

A state Medicaid agency is required to reduce its costs using available beneficiary income for
coverage of institutional services and home and community-based waiver services provided to
most Medicaid beneficiaries. The state’s costs are reduced generally by the amount of available
income the institutionalized Medicaid beneficiary or waiver enrollee has after deductions for the

Page 6 – State Medicaid Directors
personal needs of the individual, the maintenance needs of the individual’s spouse or family, and
certain other expenses are made. The process by which the individual’s available income is
calculated is referred to as the post-eligibility treatment of income (PETI).
Section 1902(a)(17) of the Act is the general authority for the post-eligibility income calculation
process. The specific method of the calculation is established in 42 C.F.R. 435.700, et seq., for
categorically needy Medicaid enrollees, and 435.832 for medically needy individuals. Regarding
categorically needy Medicaid enrollees, 42 C.F.R. 435.725 (for SSI states) and 435.733 (for
209(b) states) identify the specific categories to which the post-eligibility rules apply. These
categories all apply the financial methodologies of the SSI and AFDC cash assistance programs
to determine eligibility for Medicaid beneficiaries enrolled in them.
Because of the connection in the post-eligibility regulations between the cash assistance
programs and the discrete categories to which the regulations direct their application, we have
concluded that the scope of the current post-eligibility regulations does not capture Medicaid
beneficiaries whose eligibility is based on MAGI methodologies. We believe, however, that the
statute provides us the authority to expand the reach of the post-eligibility regulations to include
MAGI individuals who receive coverage for LTSS, and because there are equity reasons to
consider the application of these rules to the MAGI-eligible people receiving LTSS, we are
considering rulemaking in this case.
We intend to work closely with states to conform their rules and procedures in accordance with
the instructions in this letter. Questions regarding the lien or estate recovery rules should be
directed to Barbara Edwards, Director of the Disabled and Elderly Health Programs Group, at
(410) 786-0325. For all other issues addressed in this letter, please contact Eliot Fishman,
Director of the Children and Adults Health Programs Group, at (410) 786-9535.

Sincerely,
/s/
Cindy Mann
Director
cc:
CMS Regional Administrators
CMS Associate Regional Administrators
Division of Medicaid and Children’s Health Operations
Ron Smith
Director of Legislative Affairs
American Public Human Services Association

Page 7 – State Medicaid Directors
Matt Salo
President
National Association of Medicaid Directors
Joy Wilson
Director, Health Committee
National Conference of State Legislatures
Melinda J. Becker
Senior Legislative Associate
Committee on Health and Homeland Security
National Governors Association
Debra Miller
Director for Health Policy
Council of State Governments
Christopher Gould
Director, Government Relations
Association of State and Territorial Health Officials
Alan R. Weil, J.D., M.P.P.
Executive Director
National Academy for State Health Policy

